MEMORANDUM *
Bernadine Wynnyk appeals the dismissal of her complaint, contending that the district court erred in concluding that the elements for Burford abstention were satisfied. Burford v. Sun Oil Co., 319 U.S. 315, 63 S.Ct. 1098, 87 L.Ed. 1424 (1943). Jackson County disputes that contention and further contends that even if abstention is appropriate under Burford, the federal court should abstain under Younger v. Harris, 401 U.S. 37, 91 S.Ct. 746, 27 *135L.Ed.2d 669 (1971). As the parties are familiar with the facts and arguments, we do not recount them here except as necessary. We affirm in part and reverse and remand in part.
The Ninth Circuit has noted that Bur-ford abstention is an “extraordinary and narrow exception to the duty of the District Court to adjudicate a controversy properly before it.” City of Tucson v. U.S. West Communications, Inc., 284 F.3d 1128, 1133 (9th Cir.2002) (quoting Colorado River Water Conservation Dist. v. United States, 424 U.S. 800, 813, 96 S.Ct. 1236, 47 L.Ed.2d 483 (1976)). In applying the doctrine set forth in Burford, there are three requirements that must be met for the district court to abstain: (1) the state must have chosen to concentrate suits challenging the actions of the agency involved in a particular court; (2) the federal issues cannot be easily separated from complex state law issues with respect to which state courts might have special competence; and (3) federal review might disrupt state efforts to establish a coherent policy. United States v. Morros, 268 F.3d 695, 705 (9th Cir.2001) (citing Knudsen Corp. v. Nevada State Dairy Comm’n, 676 F.2d 374, 377 (9th Cir.1982)).
The district court erred in finding that all of Wynnyk’s claims satisfy the Burford abstention requirements. Although Oregon has concentrated land use suits in a particular court, most of the issues to be decided here are not “entangled in a skein of state law,” and federal review of Wynnyk’s claims will not disrupt state efforts to establish a coherent land use policy. See Quackenbush v. Allstate Ins. Co., 517 U.S. 706, 727, 116 S.Ct. 1712, 135 L.Ed.2d 1 (1996).
At heart, Wynnyk’s federal claims do not actually implicate complicated aspects of the state land use program. Her first claim is a routine takings claim that federal courts handle frequently. The second claim is only that the County violated due process by acting arbitrarily and using disingenuous settlement offers to trick her into abandoning legal remedies. Whether the County officials actually had the authority to enter such settlements is almost irrelevant with respect to this claim, since the real question is whether the County violated due process by acting as if the settlements were real. Her third claim is an equal protection claim that does not implicate the land use laws themselves in any way. Her fourth claim, that Oregon law violates due process by (1) placing the burden of proof on the appellant and (2) enforcing a one-year waiting period before a land owner can refile a permit application, is primarily a federal constitutional question. Wynnyk only seeks a ruling as to whether or not it is constitutional to put the burden of proof on an appellant and enforce the one-year waiting period, not whether those provisions comport with Oregon land use law. Her state causes of action for inverse condemnation, intentional misrepresentation, and breach of contract are simple pendent claims that do not necessarily implicate land use law at all.
On the third Burford prong, although most of Wynnyk’s claims involve state procedures and Oregon land use decisions to some degree, they do not threaten the state’s ability to follow a coherent land use policy. In contrast to the cases where Burford abstention has been upheld, Wynnyk is not challenging the constitutionality of the entire land use program, she is only challenging the constitutionality of what the County did to her. Cf. Fair Assessment in Real Estate Ass’n, Inc. v. McNary, 454 U.S. 100, 115, 102 S.Ct. 177, 70 L.Ed.2d 271 (1981) (where the federal plaintiff challenged the constitutionality of the entire state tax scheme, the Court noted that a successful suit would “halt the *136operation” of the scheme); Matson Navigation Co. v. Hawaii Pub. Util. Comm’n, 742 F.Supp. 1468, 1476 (D.Haw.1990) (where “the question presented is a pure constitutional challenge ... to a state statute .... [a] determination with respect to the facial validity of an administrative order does not interfere with the processes of state government, nor does it require this court to have any local administrative expertise.”).
The district court correctly abstained from and dismissed Wynnyk’s request for specific performance. To fully adjudicate this claim, a court will need to decide numerous underlying issues of state law such as: which local officials have authority to enter into such agreements as allegedly were agreed to here, whether, such agreements are enforceable, and whether specific performance is an appropriate remedy for the breach of such agreements. The relief sought would potentially circumvent the procedures established under state land use law. We conclude that the specific performance claim presents complex issues of state law, the federal review of which is likely to disrupt state efforts to establish a coherent land use policy, such that Burford abstention was appropriate.
Green v. Tucson, 255 F.3d 1086 (9th Cir.2001), makes clear that Younger abstention does not apply to this action. Before a court reaches the three-prong Younger test, it must conclude that the federal proceedings would directly “interfere” with the state proceedings. Id. at 1094. The type of “interference” that requires abstention is not present merely by the fact that the federal proceedings “may well affect, or for practical purposes preempt ... a pending state court action.” Id. at 1097 (quoting New Orleans Pub. Serv. Inc. v. Council of New Orleans, 491 U.S. 350, 373, 109 S.Ct. 2506, 105 L.Ed.2d 298 (1989)). It is also not important that some of the same issues that were presented to Oregon’s Land Use Board of Appeals are presented to the federal court here. Id. at 1098 (“That some issues may be litigated in the federal court that are also pending before the state courts in the parallel lawsuit does not implicate the Younger doctrine.”). Because the adjudication of Wynnyk’s claims will not directly interfere with any ongoing state proceedings, Younger abstention is inappropriate.
AFFIRMED IN PART; REVERSED AND REMANDED IN PART. Each party to bear its own costs.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.